Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 are allowable over the closest prior art or record. The cited prior art to Arora (US-5,039,732) teaches polyurethanes comprising the reaction product of a polyol, a diisocyanate, and an acid functional group selected from 2,3-dihydroxy-propane-sulfonic acid. The reference fails teach first preparing an ionic monomer by comprising 2,3-dihydroxy-propane-sulfonic acid and a quaternary ammonium cation. Additional references have been cited that teach thermoplastic polyurethanes comprising the reaction product of polyisocyanates and ionic monomers wherein the cation is quaternary ammonium. However, the references are silent with respect to the specific selection of 2,3-hydroxypropane sulfonate as the anion component. It would have been impermissible hindsight to replace the sulfonic acid anions taught in Kameda (JP-2001048858) with the 2,3-dihydroxy-propane sulfonic acid taught in Arora.

Claims 10-16 are allowable over the closest prior art or record. The cited prior art to Schutze et al. (US-5,716,676) teaches polyurethanes comprising the reaction product of a polyol, a diisocyanate, and an ionic monomer comprises polyethersulfonate anions and ammonium cations (See Abstract). The reference fails to teach the claimed ionic monomer wherein the ammonium cation contains no more than 3 methyl groups Additional references have been cited that teach thermoplastic polyurethanes comprising the reaction product of polyisocyanates and ionic monomers wherein the cation is quaternary ammonium. However, the references are silent with respect to the specific selection of polyethersulfonate as the anion component in combination with an ammonium cation with no more than 3 methyl groups. There is no motivation or reason to combine the ammonium cations taught in Kameda (JP-2001048858) for example with the generic ammonium cation of Schutze to arrive at the presently claimed invention.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763